Citation Nr: 1804911	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-23 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a lower back disability, currently rated as 10 percent disabling.


REPRESENTATION

The Veteran represented by:	Alexandra M. Jackson, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to September 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned at a hearing in December 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

At the December 2015 hearing, the Veteran testified his condition has worsened since his 2013 VA examination.  Further, he testified that he received private physical therapy following an automobile accident.  The Veteran's representative stated that the Veteran received additional treatment at VA facilities.  These records are relevant to the issue at hand, but are not yet associated with the file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Hampton, Virginia VA Medical Center, or any other VA medical facility that may have treated the Veteran.

2.  Ask the Veteran to identify any private treatment that he may have had for his lower back disability and attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file.

3.  Schedule the Veteran for a VA examination to determine the current severity of his lower back disability.  The examiner must test range of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

4.  Readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


